UNITED STATES COURT OF APPEALS
                                   FOR THE FIFTH CIRCUIT


                                               No. 99-41046
                                             Summary Calendar


                                             JOHN PHILLIPS,

                                                                      Plaintiff-Appellant,

                                                        v.

                                   UNITED TECHNOLOGIES,
                        doing business as CARRIER AIR CONDITIONING,

                                                                      Defendant-Appellee.


                        Appeal from the United States District Court for the
                                     Eastern District of Texas
                               Lower Docket Number 6:98-CV-549


                                                     July 26, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

                 The court has considered appellant’s position in light of the briefs and pertinent

portions of the record. Having done so, we find no reversible error of fact or law and affirm for

essentially the reasons stated by the district court. Phillips did not overcome the requirement of

Cleveland v. Policy Mgmt. Sys. Corp., 526 U.S. 795, 119 S.Ct. 1597, 1604 (1999), that he offer a

sufficient explanation for the apparent inconsistency between his sworn statement of disability in a




        *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is
not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Social Security claim and his asserted ability to perform the essential functions of his previous job,

with reasonable accommodation, for purposes of the ADA.

               AFFIRMED.




                                                  2